






NU SKIN INTERNATIONAL, INC.


VOLUNTARY EARLY RETIREMENT INCENTIVE PLAN
AND
SUMMARY PLAN DESCRIPTION






TABLE OF CONTENTS

Page No.             1.   Definitions   1   2.  Eligibility for Benefits  2     
A.        Eligible Employee  2      B.        Timely Return Election Form  2  
   C.        Timely Return Release and Separation Agreement  2   3.  Benefits  3
     A.        Basic Benefit  3      B.        Bonus Benefit  3   4.  Payment of
Benefits  3      A.        Lump-sum Payment  3      B.        Lump-sum Payment
at Future Date  3      C.        Installment Payments  3   5.  Committee  3  
6.  Amendment or Termination  4   7.  No Oral Representations; Consultation with
Attorney  4   8.  Severability  4   9.  Construction  4   10.  Headings  4  
11.  Governing Law  4   12.  ERISA Rights  4      A.        Examine Documents  4
     B.        Obtaining Copies  5      C.        Financial Statements  5     
D.        Fiduciary Duties  5      E.        Claims Rights  5     
F.        U.S. Department of Labor  5      G.        Contact Information  6     
H.        Type of Plan  6      I.        Source of Plan Funding  6     
J.        Service of Process  6      K.        Plan Year  6   13.  Effective
Date  6  




i




NU SKIN INTERNATIONAL, INC.

VOLUNTARY EARLY RETIREMENT INCENTIVE PLAN
AND
SUMMARY PLAN DESCRIPTION

        This Voluntary Early Retirement Incentive Plan (the “Plan”) was adopted
by Nu Skin International, Inc. on June 4, 2003. The Company reserves the right
to amend or terminate this Plan at any time and from time to time. Unless sooner
amended or terminated, this Plan shall apply only to Eligible Employees who
voluntarily retire from service with the Company, which retirement occurs
between June 4, 2003 and July 25, 2003, and who meet the conditions and
requirements set forth below.

--------------------------------------------------------------------------------

    1    Definitions.         For purposes of this Plan, the following terms
shall have the meanings set forth below:

    A.        “Benefits” shall mean those benefits provided under this Plan as
set forth in Section 3 below.


    B.        “Company” shall mean Nu Skin International, Inc. and its USA
affiliates.


    C.        “Election Form” shall mean the election form the Company provides
the Employee to elect a voluntary retirement through the Plan.


    D.        “Eligible Employee” or “Employee” shall mean an employee who has
satisfied all of the conditions and requirements set forth in Section 2 below.


    E.        “Final Monthly Salary” shall mean an Employee’s taxable wages for
the last full calendar month of employment with the Company prior to retirement,
as determined by the Company.


    F.                   “Release and Separation Agreement” shall mean the
release and separation agreement the Company provides an Employee as part of
this Plan.


-1-

    G.        “Years of Service” shall mean consecutive twelve (12) calendar
month periods during which the Employee has been continuously employed by the
Company full-time (at least 40 hours per week), as determined by the Company. A
full-time Employee shall be given credit for a full Year of Service for the last
year of service with the Company, regardless of the actual time employed with
the Company during that last year. For example, an Eligible Employee who has
consecutively worked five (5) years and three (3) months for the Company will be
given credit for six (6) Years of Service. In addition, an Eligible Employee who
has worked less than one (1) year with the Company will be given credit for one
(1) Year of Service. For example, an Eligible Employee who has worked three (3)
months for the Company will be given credit for one (1) Year of Service.


    2.         Eligibility for Benefits. In order for an Employee to qualify for
Benefits, all of the following conditions must have been met:

    A.         Eligible Employee. The Employee must have reached the age of
fifty-nine and one-half (591/2) years and be employed with the Company full-time
(at least forty (40) hours per week) as of the date he or she receives the
Election Form from the Company.


    B.        Timely Return Election Form. The Employee must affirmatively elect
to participant in the Plan and retire from service with the Company by returning
to the Company’s human resource department the signed and completed Election
Form by no later than the close of business on July 25, 2003.


    C.        Timely Return Release and Separation Agreement. The Employee must
sign and return to the Company’s human resource department the completed Release
and Separation Agreement by no later than close of business on July 25, 2003.
The Employee must submit the signed Release and Separation Agreement to the
Company at the same time he or she signs and submits the Election Form to the
Company. The Employee’s resignation from the Company will be effective the date
the Employee signs the Release and Separation Agreement and Election Form. An
Employee shall have a minimum of forty-five (45) days after receipt of the
Release and Separation Agreement to consider the execution of the same, but may
sign and return the Election Form and the Release and Waiver Agreement to the
Company at any time after receipt. The Release and Separation Agreement is
effective and enforceable seven (7) days after the date the Employee executes
it. The Employee may revoke the Release and Separation Agreement by providing
written notice of such revocation to the Company at any time during the seven
(7)-day period following the date he or she executes the Release and Separation
Agreement. If the Employee revokes the Release and Separation Agreement, the
Employee will have no right to Benefits specified in this Plan, and the
Employee’s resignation from the Company will be rescinded effective as of the
original date of revocation, with no break in service having occurred.




-2-


    3    Benefits.        Benefits under this Plan will be paid only if the
Company decides in its discretion that the Employee is entitled to them.

     A.        Basic Benefit. Under this Plan, an Employee shall receive
Benefits equal to one (1) times Final Monthly Salary for every Year of Service,
subject to the following minimum and maximum. An Eligible Employee will receive
a minimum of six (6) times Final Monthly Salary under this basic Benefits
option, regardless of his or her Years of Service. For example, an Eligible
Employee who has only one (1) Year of Service will still receive six (6) months
of Final Monthly Salary under this basic Benefits option. Notwithstanding the
above, an Eligible Employee will receive a maximum of twenty-four (24) times
Final Monthly Salary under this basic Benefits option, regardless of his or her
Years of Service,


     B.        Bonus Benefit. Under this plan, an Eligible Employee shall
receive any bonus earned but not yet paid under the Company Bonus Plan at such
time as any bonus is paid to Company employees. This bonus payment will be paid
to each Eligible Employee even though not a Company employee at the time of
actual payment.


        4.     Payment of Benefits. An Employee must choose on the Election Form
a Benefits payment option. This election will be irrevocable and must be made
before the Employee signs the Release and Separation Agreement. The Employee
must choose one of the following three payment options:

    A.        Lump-sum Payment. The Employee may elect to receive a single,
lump-sum payment of his or her Benefits as soon as administratively feasible
after the Employee’s retirement, but no sooner than seven (7) days after the
Employee returns to the Company the Election Form, Release and Separation
Agreement, and Non-Compete Agreement (for enhanced Benefits).


    B.        Lump-Sum Payment at Future Date. The Employee may elect to receive
a single, lump-sum payment of his or her Benefits at a date the Employee
designates on the Election Form, but no later than twelve (12) months after his
or her retirement date from the Company. The Company will not pay interest on
this lump-sum amount.


    C.        Installment Payments. The Employee may elect to receive his or her
Benefits in equal, monthly installments over a period of months the Employee
chooses. This period may not extend beyond twelve (12) months after the
Employee’s retirement date from the Company. The Company will not pay interest
on these installment payments.


All payments made under this Plan are subject to applicable income, employment
and other taxes as may be required under any law or regulation.

    5.     Committee.        The Company may form a committee (the “Committee”)
that shall have the discretionary authority to interpret and modify this Plan.
The Committee shall have authority and discretion to adopt rules and regulations
applicable to this Plan, including rules that define and interpret any provision
of this Plan.



-3-


         6.    Amendment or Termination. This Plan may be adopted, modified or
terminated, in whole or in part, at any time, and from time to time, by the
Company acting through a resolution of its Board of Directors, provided that no
such amendment, modification or termination of this Plan shall affect the rights
of an Employee who has executed and delivered to the Company a Release and
Separation Agreement pursuant to the provisions of this Plan prior to the date
of such amendment to this Plan.

        7.     No Oral Representations; Consultation with Attorney. The Company
does not guarantee any particular result under this Plan. Except for providing
copies of this Plan to an Employee, neither the Company, the Committee nor any
employee or agent of same shall be authorized to advise an Employee on any
aspects of this Plan, including the legal and other effects of the Release and
Separation Agreement to be signed by the Employee or the tax consequence of
payments or benefits under this Plan. No representation of the tax or other
legal effects of the Release and Separation Agreement against the Company or
consideration for the Release and Separation Agreement against the Company or
the scope of the Release and Separation Agreement against the Company have been
made by the Company. The Employee agrees as a condition to receiving Benefits
under this Plan that he or she will consult with his or her own advisor or legal
counsel with respect to such matters.

     8.    Severability.        In the event any section, subsection, paragraph,
subparagraph or specific provision is found to be illegal or invalid for any
reason, such illegality or invalidity shall not affect the remaining provisions
of the Plan, and the Plan shall be construed and enforced as if such illegal and
invalid provision had never been set forth in the Plan.

    9.     Construction.        Where applicable, the masculine includes the
feminine and vice versa. Where applicable, the singular includes the plural and
vice versa. Where a word or phrase is defined in Section 1 of the Plan and
appears in capitalized form in another Section of the Plan, such word or phrase
shall have the meaning set forth in Section 1 unless the context clearly
requires otherwise. A word or phrase in non-capitalized form shall retain its
plain meaning taken in the context in which it appears, regardless of whether
said word or phrase is defined in Section 1. Nothing herein shall be construed
to permit a duplication of benefits.

    10.     Headings.        The headings are for reference only. In the event
of a conflict between a heading and the content of a Section, the content of the
Section shall control.

    11.     Governing Law. This Plan is created in the State of Utah, and shall
be construed, administered and enforced according to the laws of the State of
Utah, except to the extent preempted by valid provisions of applicable federal
law.

    12.     ERISA Rights. As a participant in this Plan you are entitled to
certain rights and protections under the Employee Retirement Income Security Act
of 1974 (ERISA). ERISA provides that all plan participants shall be entitled to
those rights outlined below.

    A.        Examine Documents. You are entitled to examine, without charge, at
the Company’s office and at other specified locations, such as worksites, all
documents governing the Plan and a copy of the latest annual report (Form 5500
Series), if any, filed by the Plan with the U.S. Department of Labor.




-4-


    B.        Obtaining Copies. You are entitled to obtain, upon written request
to the Company, copies of documents governing the operation of the Plan,
including copies of the latest annual report (Form 5500 Series), if any, and an
updated summary plan description. The Company may make a reasonable charge for
the copies.


    C.        Financial Statements. You are entitled to obtain a summary of the
Plan’s annual financial report, if any. The Company is required by law to
furnish each participant with a copy of this summary annual report.


    D.        Fiduciary Duties. In addition to creating rights for Plan
participants, ERISA imposes duties upon the people who are responsible for the
operation of this Plan. The people who operate this Plan — called “fiduciaries”
of the Plan — have a duty to do so prudently and in the interest of you and
other Plan participants and beneficiaries. No one, including the Company or any
other person, may fire you or otherwise discriminate against you in any way to
prevent you from obtaining benefits under the Plan or exercising your rights
under ERISA.


    E.        Claims Rights. If your claim for a benefit under this Plan is
denied in whole or in part you must receive a written explanation of the reason
for the denial. You have the right to have the Committee review and reconsider
your claim. Under ERISA, there are steps you can take to enforce the above
rights. For instance, if you request materials from the Plan and do not receive
them within 30 days, you may file suit in a federal court. In such a case, the
court may require the Company to provide the materials and pay you up to $110 a
day until you receive the materials, unless the materials were not sent because
of reasons beyond the control of the Company.


             If you have a claim for benefits that is denied or ignored, in
whole or in part, you may file suit in a state or federal court. If it should
happen that the Plan’s fiduciaries misuse the Plan’s money, or if you are
discriminated against for asserting your rights, you may seek assistance from
the U.S. Department of Labor, or you may file suit in a federal court. The court
will decide who should pay court costs and legal fees. If you are successful the
court may order the person you have sued to pay these costs and fees. If you
lose, the court may order you to pay these costs and fees, for example, if it
finds your claim is frivolous.

    F.        U.S. Department of Labor. If you have any questions about this
Plan, you should contact the Company. If you have any questions about this
statement or about your rights under ERISA, you should contact the nearest
office of the Pension and Welfare Benefits Administration, U.S. Department of
Labor, listed in your telephone directory or the Division of Technical
Assistance and Inquiries, Pension and Welfare Benefits Administrator, U.S.
Department of Labor, 200 Constitution Avenue N.W., Washington, D.C. 20210.




-5-


G.

Contact Information. Nu Skin International, Inc. administers the Plan. You can
contact the administrator at:


  Nu Skin International, Inc.
75 W. Center Street
Provo, Utan 84601
801-345-8607
EIN: 87-0416910


H.         Type of Plan. This plan is a welfare benefit plan under ERISA
designed to provide monetary incentives for voluntary early retirement to
certain Employees.


I.         Source of Plan Funding. The Company pays the entire cost of this Plan
from its general assets.


J.         Service of Process. Service of process may be made on the Company at:


Mr. Matthew Dorny
Nu Skin International, Inc.
75 W. Center Street
Provo, Utah 84601


K.         Plan Year. This Plan’s year-end is December 31st.


    13.        Effective Date. This Plan is effective as of the 4th day of June,
2003.

DATED this 4th day of June, 2003.

/s/ M. Truman Hunt
President
Nu Skin International, Inc.


-6-










ELECTION FORM
FOR THE
NU SKIN INTERNATIONAL, INC.
VOLUNTARY EARLY RETIREMENT INCENTIVE PLAN


I.         ELECTION TO PARTICIPATE

I hereby elect to participate in the Voluntary Early Retirement Incentive Plan
(the “Plan”) of Nu Skin International, Inc. (the “Company”) and to be subject to
the terms and conditions of the Plan. I voluntarily resign my employment and
retire from the Company effective as of the date this Election Form and the
Release and Separation Agreement are signed and returned to the Company’s human
resource department.


II.        DISTRIBUTION ELECTION

I irrevocably elect to receive my Plan Benefits under one of the following three
payment options (check and complete, as appropriate, one of the following):

(a)  

                     The entire amount in a lump sum.


(b)  

                     The entire amount in a lump sum on
                     (fill in date, which can be no later than twelve (12)
months after your retirement date from the Company).


(c)  

                     Approximately equal monthly installments for a period of
                      months (not to exceed 12 months).


I understand that my distribution election will become irrevocable upon signing
this Election Form. I also understand that the Company will not pay interest on
Plan benefits under any of the above options, and that all payments are subject
to applicable income, employment and other taxes as may be required under any
law or regulation.


III.        DEATH AFTER ELECTION

In the event of my death after my distribution election, but prior to the
distribution of my Benefits under the Plan, the balance shall be paid to my
designated beneficiary or beneficiaries, as follows (check one of the
following):

(a)  

                          In a single lump sum payment, or


(b)  

                          By continuing the election in Section II above.




IV.         BENEFICIARY DESIGNATION FORM

Your Name:
First:                       Middle:                      
Last:                      

Your
Address:                                                              
                                                                 
                         

Your Social Security No.:                                            

Your Date of Birth:                                            

Your Date of Hire with the Company:                                            

Pursuant to the provisions of the Plan, I hereby designate the following as my
beneficiary or beneficiaries to whom any interest I may then have in the Plan
shall be paid in the event of my death.


PRIMARY BENEFICIARY:

Full
Name:                                                              
                                                                 
                         

Address:                                                              
                                                                 
                         

Relationship:                                                              
                                                                 
                         


SECONDARY BENEFICIARY (IF ANY):

Full
Name:                                                              
                                                                 
                         

Address:                                                              
                                                                 
                         

Relationship:                                                               
                                                                 
                         

I certify that the above information is correct,. The Company and any others
concerned with the administration of the Plan are entitled to rely on this
beneficiary designation and each shall be fully protected in taking or omitting
any action under any provisions of the Plan in reliance on the above
information.

I reserve such rights as may be available to me under the Plan to change this
beneficiary designation at any time by signing a new beneficiary designation
form and filing it with the Company.

I acknowledge that nothing in the Plan shall be deemed to create any fiduciary
relationship between the Company and myself or my Beneficiaries, and I hereby
waive any claim to the contrary. I also acknowledge that neither the Company nor
any of its employees or agents has any fiduciary duty or responsibility
whatsoever for any elections I make in other personal areas or programs as a
result of my decision regarding this Plan and they are fully released to such
extent.

I also acknowledge that I have reviewed the Plan, that I understand the Plan’s
terms and provisions, and that I do not rely upon any representations made about
the Plan. I also acknowledge that I have been given the opportunity to consult
with professionals of my choice about the effects of the Plan, including, but
not limited to, any tax effects. I also acknowledge that the Company may amend
or terminate the Plan at any time.

All other terms of this Election Form shall be governed by the Plan (and any
amendments) which is in effect at the time of this election. All other terms and
conditions of that Plan are incorporated herein by reference.

In witness whereof, I have executed this Election Form as of the date below.


EMPLOYEE:

--------------------------------------------------------------------------------

Signature

--------------------------------------------------------------------------------

Type or Print Name

--------------------------------------------------------------------------------

Date






RELEASE AND SEPARATION AGREEMENT

        This Release and Separation Agreement (the “Agreement”) is entered into
by ____________________ (the “Employee”) and NuSkin International, Inc. and its
affiliated companies and subsidiaries (the “Company”).


RECITALS AND ACKNOWLEDGMENTS

        1.     The Company has adopted a Voluntary Early Retirement Incentive
Plan (the “Incentive Plan”).

        2.     The parties acknowledge and agree that Employee is eligible to
receive the monetary incentive for voluntary early retirement according to the
terms of the Incentive Plan.

        3.     The Employee desires to obtain the monetary incentive and to
voluntarily retire from the Company under the terms of the Incentive Plan and is
willing to sign this Agreement.

        4.     Employee resigns his/her employment with the Company and elects
to retire effective the date he/she signs this Release and Separation Agreement.

        5.     Employee acknowledges that participation in the Incentive Plan is
strictly voluntary, that he/she is under no obligation to participate, and that
he/she has freely chosen to participate therein and retire without any coercion.

    NOW,THEREFORE, in consideration of the foregoing Recitals and
Acknowledgments, which are incorporated herein by this reference, Employee and
the Company agree to the following terms and releases:

  1.

45 Days To Consider Agreement. Employee acknowledges and agrees that he/she has
been given the opportunity to take at least forty-five (45) days (the “45-Day
Period”) to consider this Agreement before signing it.


  2.

Information Provided To Employee. Employee acknowledges and agrees that he/she
has been given the following information at the commencement of the 45 Day
Period, which information is attached hereto as Exhibit “A”:


  a.

the class, unit or group of individuals covered by the Incentive Plan;


  b.

the eligibility factors for participation in the Incentive Plan;


  c.

the time limits applicable to the Incentive Plan;


  d.

the job titles and ages of all individuals eligible for the Incentive Plan;


  e.

the ages of all individuals in the same job classification or organizational
unit who are not eligible for the Incentive Plan.


        Employee also acknowledges that he/she received a copy of the Incentive
Plan along with this Release and Separation Agreement.

  3.

Advice To Consult A Lawyer. Employee acknowledges and agrees that he/she has
been given the opportunity to consult with a lawyer or any other person or
agency of his/her choice before signing this Agreement and that he/she
understands the meaning and effect of each provision contained in this
Agreement. The Company advises the Employee to consult with a lawyer before
signing this Agreement.


  4.

Voluntary Agreement. Employee agrees that he/she has voluntarily and knowingly
entered into this Agreement, and has voluntarily elected to participate in the
plan and retire from the Company without coercion.


  5.

Effective Date of Resignation. Employee voluntarily resigns his/her employment
with the Company effective the date he/she signs this Agreement.


  6.

No Admission by The Company. Employee and the Company agree that this Agreement
is not an admission of any fault, liability or wrongdoing by the Company, and
that the Company expressly denies any fault, liability or wrongdoing.


  7.

No Other Representation or Promise. Employee and the Company represent and
warrant that neither they nor any officer, director, shareholder, agent,
servant, successor, heir, personal representative, assign, or attorney of or for
each other has made any statement or representation to the other regarding any
fact relied upon in executing this Agreement, and neither the Employee nor the
Company rely upon any such statement, representation or promise in signing this
Agreement.


  8.

Assumption of Risk if Facts are Different. Employee fully understands and agrees
that if any of the facts concerning the claims referred to in this Agreement
should be found in the future to be different or other than the facts now
believed to be true, he/she expressly accepts and assumes the risk of such
possible factual differences and agrees that this Agreement will remain in
effect notwithstanding any differences in the facts.


  9.

Consideration. Employee acknowledges that the following consideration is good,
sufficient and valuable consideration for the promises, releases and waivers
contained herein, and Employee agrees that he/she is not otherwise entitled to
this consideration and that this consideration is accepted as the full and final
settlement of any and all claims that he/she has or may have against the
Company, including but not limited to any claims growing out of or related in
any way to his/her employment with the Company or his/her resignation therefrom.


  10.

Employee Responsible for Taxes. Employee agrees that he/she is fully responsible
for all his/her income, employment and other taxes and tax consequences to
him/her resulting from the payment of the consideration pursuant to this
Agreement, and that neither the Company nor its attorneys have made any
representation to Employee regarding any tax




2


   

consequences. The Company reserves the right to withhold income, employment or
other taxes from any payment to Employee as may be required under any law or
regulation. The Company advises Employee to consult a lawyer concerning this
Agreement, including the tax consequences resulting from the receipt of the
above consideration.


  a. 

  The Company will pay Employee a total amount of__________________, less
required withholdings. This amount will be paid in a lump sum or in installments
according to the Employee’s election on the Election Form after the revocation
period described in paragraph 12 below.


  b.

  The Company will pay any Employee earned bonus, if any, when such bonuses are
paid to all employees of the Company.



RELEASE AND WAIVER

  11.

Release of Any and All Claims Against The Company. For the good and valuable
consideration set forth above, the receipt and sufficiency of which is
acknowledged, and in consideration of the foregoing Recitals and
Acknowledgements, and with the intent of binding himself/herself and his/her
successors, heirs and assigns, Employee hereby fully and forever releases and
discharges the Company and its shareholders, officers, directors, agents,
employees, predecessors, successors, assigns, affiliated companies, parent
corporations, sister corporations and subsidiaries, from any and all claims,
demands, actions, causes of action, judgments and liabilities of any kind or
nature whatsoever in law, equity or otherwise, whether known or unknown,
suspected or unsuspected, which have existed or may have existed or which do
exist, including, but not limited to, all those which may be based in whole or
in part on, or may arise from or are or may be related to Employee’s employment
with the Company or termination thereof, from the beginning of time to the date
of the signing of this Agreement, including, but not limited to, the following:


  a. 

Any claim by Employee that the Company discriminated against him/her on the
basis of his/her age in violation of either state or federal law, including the
Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. § 621, et.
seq. EMPLOYEE HEREBY WAIVES ALL RIGHTS AND CLAIMS UNDER ALL STATE AND FEDERAL
ANTI-DISCRIMINATION LAWS, INCLUDING THE AFOREMENTIONED AGE DISCRIMINATION IN
EMPLOYMENT ACT.


  b. 

Any claim by Employee that the Company discriminated against him/her on the
basis of race, sex, religion, age, national origin or disability in violation of
any state or federal law, including, but not limited to, Title VII of the Civil
Rights Act of 1964, as amended, the Americans with Disabilities Act, as amended,
or any state anti-discrimination laws, as amended.


3


  c.

Any claim against the Company for violation of the Worker Adjustment and
Retraining Notification Act, 29 U.S.C. § 2101, et. seq., (“WARN”).


  d. Any claim that the Company negligently, intentionally, maliciously, or
wantonly caused damage to Employee.


  e.

Any claim that the Company inflicted emotional distress either intentionally or
negligently on Employee.


  f.

Any claim against the Company for breach of contract, whether oral or written,
express or implied, or any other agreement or promise.


        Employee does not waive any rights or claims under the Age
Discrimination in Employment Act that may arise after the date this Agreement is
executed.

        Further, notwithstanding anything which may be to the contrary herein,
any confidentiality, non-solicitation and/or non-compete agreements previously
executed by Employee remain in full force and effect and continue to bind
Employee according to the terms of any such agreement.

        12.           Seven-Day Revocation Period. This Agreement is effective
and enforceable seven (7) days after the date it is executed by Employee. This
Agreement may be revoked by Employee by providing written notice of such
revocation to Claire Averett, Vice President of Human Resources for the Company,
at any time during the seven-day period following the date he/she executes this
Agreement. Employee understands that he/she has no right to the consideration
specified in this Agreement if he/she revokes this Agreement.

        13.           Choice of Law. This Agreement shall be subject to and
governed by the laws of the State of Utah.

        14.            Severability: Except as expressly provided to the
contrary herein, each paragraph, term and provision of this Agreement, and any
portion thereof, shall be considered severable and if, for any reason, any such
provision of this Agreement is held to be invalid, such other portions of this
Agreement as may remain otherwise intelligible, shall continue to be given full
force and effect and bind the parties hereto.

        15.            Attorneys’ Fees. If any party to this Agreement brings an
action to enforce its rights hereunder, the prevailing party shall be entitled
to recover its costs and expenses, including court costs and attorneys’ fees, if
any, incurred in connection with such suit.

        16.            Entire Agreement. Employee and the Company understand and
agree that this Agreement shall constitute the entire agreement between the
Company and Employee concerning the subject matter covered herein, and that both
have carefully read the entire foregoing Agreement and know the contents thereof
and sign the same of their own free will.

4


        17.            Facsimile Signature. Any facsimile signature on this
Agreement shall be deemed to be an original signature for all purposes and shall
fully bind the party whose facsimile signature appears on this Agreement.

EMPLOYEE:


                                                                           



DATED:                                                              NU SKIN
INTERNATIONAL, INC.:


By:                                                            
                  

Its:                                                            
                  

DATED:                                                                       




5


EXHIBIT “A”


NOTICE TO ELIGIBLE EMPLOYEES
COVERED BY THE AGE DISCRIMINATION IN EMPLOYMENT ACT

The following information is provided in compliance with the waiver provisions
of the federal Age Discrimination in Employment Act, 29 U.S.C. Section 626 (f).

1.     The group or class of individuals covered by the Voluntary Early
Retirement Incentive Plan (the “Plan”):

  The group or class of individuals covered by the Plan are eligible to receive
incentive benefits as described in the Plan are employees of Nu Skin
International, Inc. and any affiliate or subsidiary (the “Company”) who meet the
eligibility factors identified in paragraph 2, below.


2.  

Eligibility factors for participating in the Plan are as follows:


a.  

You must be a full-time employee of the Company who is 59 ½ years of age or
older.


b.  

You must voluntarily elect to participate in the Plan by resigning your
employment and retiring from the Company on or before July 25, 2003.


c.  

You must fill out and sign the Election Form provided to you by the Company, and
submit the completed and signed Election Form to the Company no later than July
25, 2003.


d.  

You must sign and submit the Release and Separation Agreement provided to you by
the Company in which you agree to release and waive any and all claims, whether
known or unknown you have or may not have against the Company no later than July
25, 2003. The Release and Separation Agreement must be signed and submitted at
the same time you sign and submit the Election Form, and both must be dated the
same day.


3.  

Time limits applicable to the Plan:


  You will have until July 25, 2003 to consider the Release and Separation
Agreement, and decide whether you wish to retire early and participate in the
Plan. You may sign and submit the Election Form and Release and Separation
Agreement at any time on or before July 25, 2003. If you fail to sign and submit
the Election Form and the Release and Separation Agreement on or before July 25,
2003, you will be deemed to have declined to participate in the Plan, and you
will not receive any incentive benefits.



-6-


  The Election Form and Release and Separation Agreement must be signed, dated,
and submitted to Nu Skin at the same time, on the same day.


  In no event will you have less than a full 45 days to consider the Release and
Separation Agreement before signing it.


  You will have seven (7) days to revoke the Release and Separation Agreement
after you sign it, if you so choose. If you do not revoke the Release and
Separation Agreement within the seven (7) day period, you will thereafter
receive your incentive benefits according to the terms of the Release and
Separation Agreement. If you revoke the Release and Separation Agreement, you
will not be entitled to participate in the Plan and receive incentive benefits,
and your employment with Nu Skin will be reinstated.


  If you choose to participate, your retirement and termination of employment
with the Company will be effective on the day you sign and submit your Election
Form and Release and Separation Agreement.


4.     Job titles and ages of individuals eligible to participate in the Plan.

      See attached form.

5.

Ages of individuals in the same job classification or organizational unit not
eligible to participate in the Plan.


      See attached form.